         Case 1:19-cv-10138-RWZ Document 15 Filed 04/25/19 Page 1 of 5




        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

       NOW COMES PLAINTIFF JANE DOE and respectfully objects to Defendant’s Motion

to Dismiss dated March 14, 2019.

       The underlying Complaint rests squarely on the allegation that Defendant Harvard

University allows gender bias to influence admission decisions. Specifically, Plaintiff alleges

discrimination on the basis of her transgender status. Harvard’s own policies emphasize an

apparent commitment to diversity and inclusion and prohibit discrimination based on gender

identity. Defendant Harvard University denies any such discrimination and argues instead that

Plaintiff was denied admission to HGSE and HBS because she was not a competitive applicant

based on her academic record, test scores, work history, and personal statements. Harvard

additionally denies having taken any action based on her gender or gender identity.

       Harvard’s Motion to Dismiss includes various exhibits, including Plaintiff’s application

documents and email correspondence regarding letters of recommendation. Harvard has not

                                                                                        Page !1 of !5
           Case 1:19-cv-10138-RWZ Document 15 Filed 04/25/19 Page 2 of 5



included the complete and full record of all email correspondence, including an email affirming

the drafting of a letter of recommendation.

          A court’s goal in reviewing a Rule 12(b)(6) motion is to determine whether the factual

allegations in the plaintiff’s complaint set forth “a plausible claim upon which relief may be

granted.’” Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 71 (1st Cir. 2014), quoting Woods v.

Wells Fargo Bank, N.A., 733 F.3d 349, 353 (1st Cir. 2013). “The court must take all of the

pleaded factual allegations in the complaint as true” and make “reasonable inferences, drawn

from the alleged facts, in the pleader’s favor.” Id. at 71, 75. Plaintiff is not required to submit

evidence to defeat a Rule 12(b)(6) motion, but need only sufficiently allege in its complaint a

plausible claim. Id. at 72. The complaint need not allege facts sufficient to show a probability

that the College acted unlawfully. “Plausible, of course, means something more than merely

possible, and gauging a pleaded situation’s plausibility is a context-specific job that compels [the

Court] to draw on judicial experience and common sense.” Brown v. Bank of Am., 67 F. Supp.

3d 508, 513 (D. Mass. 2014), quoting Schatz v. Republican State Leadership Comm., 669 F.3d

50, 55 (1st Cir. 2012). “Factual allegations must be enough to raise a right to relief above the

speculative level . . . on the assumption that all allegations in the complaint are true (even if

doubtful in fact).’” Bloomer v. Becker College, 2010 U.S. Dist. LEXIS

82997, at *9 (D. Mass. Aug. 13, 2010), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).

          Plaintiff asserts a number of allegations that Defendant Harvard University violated Title

IX of the Education Amendments of 1972 (20 U.S.C. §§ 1681-1688 [commonly known as “Title

IX”]) Compl. ¶¶ 199-223. Title IX provides that “[n]o person in the United States shall, on the


                                                                                           Page !2 of !5
         Case 1:19-cv-10138-RWZ Document 15 Filed 04/25/19 Page 3 of 5



basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial assistance.”

20 U.S.C. § 1681(a). Pursuant to Title IX, the Department of Education promulgated 34 C.F.R.

106.312, Discrimination on the Basis of Sex in Education Programs or Activities Prohibited,

which states,

(a) General. Except as provided elsewhere in this part, no person shall, on the basis of sex, be
    excluded from participation in, be denied the benefits of, or be subjected to discrimination
    under any academic, extracurricular, research, occupational training, or other education
    program or activity operated by a recipient which receives Federal financial assistance…

(b) Specific prohibitions. Except as provided in this subpart, in providing any aid, benefit, or
service to a student, a recipient shall not, on the basis of sex:

   (1) Treat one person differently from another in determining whether such person satisfies
       any requirement or condition for the provision of such aid, benefit, or service; (2)
       Provide different aid, benefits, or services or provide aid, benefits, or services in a
       different manner; (3) Deny any person any such aid, benefit, or service; (4) Subject any
       person to separate or different rules of behavior, sanctions, or other treatment;... (7)
       Otherwise limit any person in the enjoyment of any right, privilege, advantage, or
       opportunity. 34 C.F.R. 106.31

       Plaintiff alleges she was treated differently based on her transgender status. Defendant

Harvard University has submitted evidence in support of their Motion to Dismiss which is

incomplete and one sided. Plaintiff is entitled to conduct discovery to obtain complete records of

email correspondence and other records to support her case. Plaintiff no longer has full records

of relevant and pertinent email correspondence in her possession, however, the Defendant will

surely be compelled to provide them.

       It would be inequitable and unjust not to allow Plaintiff to proceed and engage in the

discovery process so that she may additionally compel the production of full and complete

records of admission statistics, policies and protocols as to the weighing and consideration of all


                                                                                         Page !3 of !5
         Case 1:19-cv-10138-RWZ Document 15 Filed 04/25/19 Page 4 of 5



applicant characteristics to prove her allegation of transgender bias. It would be equally unfair

and unjust to allow Defendant Harvard University to simply make a statement as to Plaintiff’s

alleged unfitness for their programs without more fully supporting their claim.




       Respectfully submitted this 25th Day of April, 2019,




                                                                                        Page !4 of !5
        Case 1:19-cv-10138-RWZ Document 15 Filed 04/25/19 Page 5 of 5




Dated: April 25, 0219




                                                                   Page !5 of !5
